Title: From Thomas Jefferson to Martha Jefferson Randolph, 10 June 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia June 10. 93.

I wrote you last on the 26th. of the last month. On the 3d. of the present I received Mr. Randolph’s favor of May 22. I sincerely congratulate you on the arrival of the Mocking bird. Learn all the children to venerate it as a superior being in the form of a bird, or as a being which will haunt them if any harm is done to itself or it’s eggs. I shall hope that the multiplication of the cedar in the neighborhood, and of trees and shrubs round the house, will attract more of them: for they like to be in the neighborhood of our habitations, if they furnish cover. I learn from Mr. Brown that all my furniture is safely arrived and stored at Rocket’s. Maria is here, but too lazy to write. She says in excuse that you do not write to her.—Mrs. Shippen lost her little son Bannister the last week. He died of a dysentery. Our letters from Mr. Bev. Randolph and the other commissioners are that they were safely arrived at Niagara; and that their treaty was likely to be delayed a month longer than was expected. Consequently their return will be later. My sincere affections to Mr. Randolph and kiss dear Anne for me. Yours with constant love

Th: Jefferson

